Title: To Benjamin Franklin from Seth Paddack, 2 August 1777
From: Paddack, Seth
To: Franklin, Benjamin


Honoured Sir
Marseiles agust. 2d: 1777
You must have Heard of My Arival last December in a Paltry Brig Belonging to Mease & Caldwell of Philadelphia. I Came in that Vessel With a Promise of having a Good Ship filled from Nantes in a warlike manner to Go Back. At My Arival I found it all a farce. I Quited the Vessel and Enterd. with Capt: Bell one of his first officers in a Private Ship of war fitted from this Port to Cruise in the Mediteranean With a good Prospect to make our fortunes But were Disappointed of our Ship as Capt: Bell Can Tell You. I am now orderd Back to Nantes With all the Sailors we Brought With us and Their to Be Discharged. I hope There I may get a Private Ship to go home in as I Could done, if not must make the Best Shift I Can. If you Can assist me Consistant With your Honour Should be Glad. If you Can obtain a Comission for me in my Country’s Service I will Tell you this. I will never Bring Disgrace on my Self or the family I Belong Too. You your Self have Known me Comander of Divers Ships in the Merchants Service and the last war was in Divers Ships of warr as an officer and had Some Skirmages. As to my attachment to my Country it is well Known altho you once Douted it. My Best Respects to your Two Grandsons. I am Dear Sir With all Due Respect your most
Effectionate Kinsman
Seth Paddack
 
Addressed: To / The Honourable / Doctor Benjamin Franklin / Esqr: / at Paris
Notation: Seth Paddock Augt 2. 77.
